Exhibit 10.47


DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.
SUMMARY OF NON-EMPLOYEE DIRECTORS’ COMPENSATION
EFFECTIVE 2005 UNTIL MODIFIED

  Annual Retainer, payable in shares   $35,000  


  Annual Committee Chair Retainer, payable
    in shares   Audit Committee - $10,000
Human Resources and
    Compensation Committee - $7,500
Governance Committee - $5,000  


  Meeting Attendance Fees, payable in
    shares or cash   Directors will be paid $1,000 for
each Board and Committee meeting,
except the Audit Committee
members will receive $18,000
annually in lieu of committee
meeting attendance fees  


  Restricted Stock   3,500 shares annually  


  Chairman of the Board   $150,000 annually  


  Other   Use of two vehicles, including
maintenance, tags and insurance  


      Use of rental cars for product and
service evaluation  